           Case 1:19-cr-00251-LM Document 69 Filed 08/03/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


United States of America

      v.                                   Criminal No. 19-cr-251-LM

Johnathon Irish


                                   O R D E R

      On today’s date, the court held a telephone conference in

the above-captioned case.         Attorney Anna Krasinski appeared for

plaintiff, and Attorney Richard Guerriero appeared for

defendant.      The court discussed with counsel procedural matters

related to the pending motion for new trial.            By agreement of

counsel, the court will resolve the threshold question of

whether the court should rule on the ineffective assistance of

counsel claims before sentencing.          To that end, on or before

August 10, 2020, defendant will file a brief addressing the

applicability in this case of the holding in United States v.

Ortiz-Vega, 860 F.3d 20 (1st Cir. 2017).            The government will

file its response on or before August 17, 2020.             Oral argument

on this legal question will occur via video on August 18, 2020,

at 10:00 a.m.

      SO ORDERED.

                                   ____________________________
                                   Landya B. McCafferty
                                   United States District Judge
August 3, 2020

cc:   Counsel of Record
